Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10541578. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present application and the US 10541578 claim the same invention.
Present Application
1. A permanent magnet (PM) electric machine, comprising: a rotor assembly including a rotor rotatable about a rotor axis, and a rotor shaft coaxial with and coupled to 

2. The PM electric machine of claim 1, wherein the rotor assembly is rotatable within a center cavity of a stator core of the stator, wherein each of the permanent magnets is rigidly mounted to the rotor with an inboard end thereof oriented towards the rotor shaft and an outboard end thereof oriented towards 

3. The PM electric machine of claim 1, wherein the flux-shunting element is rotatable about a shunt axis that is parallel to and radially spaced from the rotor axis.

4. The PM electric machine of claim 1, wherein the flux-shunting element is formed with first and second materials having distinct first and second magnetic permeabilities, respectively, and wherein the first material is a non-magnetic or a paramagnetic material, and the second material is a ferromagnetic material.

5. The PM electric machine of claim 4, wherein the flux-shunting element is constructed of joined first and second halves, the first half being formed from the first 

6. The PM electric machine of claim 1, wherein the rotor defines therein a plurality of axially elongated slots, and wherein the flux-shunting element includes a plurality of flux-shunting elements each rotatably mounted within a respective one of the axially elongated slots of the rotor.

7. The PM electric machine of claim 6, wherein the axially elongated slots are arcuate, and wherein the flux-shunting elements are rotatable within the axially elongated slots about the rotor axis of the rotor.

8. The PM electric machine of claim 1, further comprising: a rotatable cam plate positioned adjacent to the rotor assembly and 

9. The PM electric machine of claim 1, further comprising: a rotary or linear actuator configured to impart an actuating force to selectively rotate the flux-shunting element from the inactive non-shunting position to the active shunting position responsive to an electronic control signal; and a controller in communication with the actuator and configured to output the electronic control signal to the rotary or linear actuator.

10. The PM electric machine of claim 1, further comprising a passive actuator with a coil spring assembly configured to apply a spring force to the flux-shunting element to 

11. The PM electric machine of claim 1, further comprising a plurality of rotatable torque transfer elements, wherein the flux-shunting element incudes a plurality of flux-shunting elements each mounted to or formed integrally with a respective one of the rotatable torque transfer elements.

12. The electric PM machine of claim 11, further comprising: a gear set having multiple pinion gears rotatably engaged with a sun gear, each of the pinion gears being connected to or formed integrally with a respective one 

13. A vehicle comprising: a vehicle body; a plurality of drive wheels rotatably mounted to the vehicle body; a transmission with an input member and an output member, the output member being drivingly connected to one or more of the drive wheels; and a permanent magnet (PM) electric machine coupled to the input member and configured to deliver torque to the transmission, the PM electric machine including: a rotor assembly with a rotor rotatable about a rotor axis, and a rotor shaft coaxial with and coupled to the rotor; a plurality of permanent magnets fixed to the rotor; a stator positioned adjacent to the rotor assembly and forming a magnetic circuit with the permanent magnets and the rotor; and a flux-shunting element rotatably mounted to the rotor radially inward of the permanent magnets, the flux-shunting element including a material with a magnetic permeability 

14. The vehicle of claim 13, wherein the flux-shunting element is rotatable about a shunt axis that is coincident with or parallel to the rotor axis of the rotor.

15. The vehicle of claim 13, wherein the flux-shunting element is formed with first and second materials having distinct first and second magnetic permeabilities, respectively, and wherein the first material is a non-magnetic or a paramagnetic material, and the second material is a ferromagnetic material.

16. The vehicle of claim 13, wherein the rotor assembly is rotatable within a center cavity of 

17. The vehicle of claim 13, wherein the rotor defines therein a plurality of axially elongated slots, and wherein the flux-shunting element includes a plurality of flux-shunting elements each rotatably mounted within a respective one of the axially elongated slots of the rotor.

18. The vehicle of claim 13, further comprising: a rotary or linear actuator configured to impart an actuating force to selectively rotate the flux-shunting element from the inactive non-shunting position to the active shunting position responsive to an electronic control signal; and a controller in 

19. The vehicle of claim 13, further comprising a passive actuator with a coil spring assembly configured to apply a spring force to the flux-shunting element to thereby rotate the flux-shunting element to the inactive non-shunting position at low-speed and high-torque of the PM machine, and configured to compress due to centripetal acceleration of the rotor at high-speed and low-torque of the PM machine and thereby allow the flux- shunting element to rotate to the active shunting position.

20. An electric motor comprising: a stator assembly including a stator core and a plurality of electrically conductive windings, the stator core defining a center cavity and a plurality of stator slots, the electrically conductive windings being mounted within 
US 105415781.  A permanent magnet electric machine (PM machine) comprising: a rotor assembly having a rotor shaft, a rotor coaxially surrounding 
moveable flux-shunting elements positioned in the rotor, each of the moveable flux-shunting elements constructed of joined halves of first and second materials having different relative magnetic permeability values, with the first material being a non-magnetic or a paramagnetic material, and the second material being a ferromagnetic material;  and a stator positioned adjacent to 
the rotor to form a magnetic circuit;  wherein the PM machine is configured to selectively position the moveable flux-shunting element of the PM machine to vary a reluctance in the magnetic circuit at one or more operating points of the PM machine. 
 
 2.  The PM machine of claim 1, wherein each respective one of the permanent magnets is mounted to the rotor and has an inboard end and an outboard end, and wherein the inboard and outboard ends of the respective ermanent 
 
3.  The PM machine of claim 1, wherein each of the moveable flux-shunting elements is rotatable about a respective axis of rotation that is the same as or parallel to an axis of rotation of the rotor. 
 
 4.  The PM machine of claim 1, wherein each of the moveable flux-shunting elements includes an interlocking feature mechanically locking together the joined halves of first and second materials. 
 
5.  The PM machine of claim 1, wherein the rotor defines therein axially elongated slots, and wherein each of the moveable flux-shunting elements is rotatable within a respective one of the axially elongated slots of the rotor. 
 

 
 7.  The PM machine of claim 1, further comprising: a rotary or linear actuator configured to impart an actuating force to selectively position the moveable flux-shunting elements responsive to an electronic control signal;  and a controller in communication with the actuator and configured to output the electronic control signal to the rotary or linear actuator. 
 
    8.  The PM machine of claim 1, further comprising a passive actuator with a 
coil spring assembly configured to apply a spring force to the flux-shunting elements to thereby passively position the flux-shunting elements such that flux-shunting is active at high-speed and low-torque of the PM 
 
9.  The PM machine of claim 1, further comprising a plurality of rotatable torque transfer elements, wherein each of the moveable flux-shunting elements is mounted to or formed integrally with a respective one of the rotatable torque transfer elements. 
 
10.  The PM machine of claim 9, further comprising: an actuator; and a gear set having multiple pinion gears rotatably engaged with a sun gear, wherein each of the pinion gears is connected to or formed integrally with a 
respective one of the torque transfer elements, and wherein the actuator is configured to rotate the sun gear. 
 
 11.  A vehicle comprising: drive wheels;  a transmission having an input member and an output member, the output member being connected to the drive wheels;  and a 
outboard end;  a plurality of moveable flux-shunting elements positioned in the rotor, each of the moveable flux-shunting elements including joined halves of first and second materials having different relative magnetic permeability values, wherein the first material includes a non-magnetic or a paramagnetic 
material, and the second material includes a ferromagnetic material;  a stator 
circumscribing the rotor assembly to form a magnetic circuit therewith, wherein 
the inboard and outboard ends of the plurality of fixed permanent magnets are oriented toward the rotor shaft and toward the stator, 
 
 12.  The vehicle of claim 11, wherein each of the moveable flux-shunting elements is rotatable about an axis of rotation that is the same as or parallel to an axis of rotation of the rotor. 
 
 13.  The vehicle of claim 11, wherein the first material is aluminum, plastic, or copper, and wherein the second material is mild steel or iron. 
 
 14.  The vehicle of claim 11, wherein the rotor defines therein axially elongated slots, and wherein each of the moveable flux-
 
 15.  The vehicle of claim 11, wherein each of the moveable flux-shunting element is circular, and each of the joined halves of each of the flux-shunting elements is semicircular. 
 
 16.  The PM machine of claim 1, wherein the first material is aluminum, plastic, or copper, and wherein the second material is mild steel or iron. 
 
 17.  The PM machine of claim 1, wherein the stator includes: a stator core defining therein a plurality of stator slots;  and a plurality of electrically conductive stator windings disposed within the stator slots. 
 
18.  The vehicle of claim 11, wherein the actuator is a rotary or linear actuator configured to impart an actuating force to 
linear actuator. 
 
19.  The vehicle of claim 11, wherein each of the moveable flux-shunting elements includes an interlocking feature mechanically locking together the joined halves of first and second materials. 
 
 20.  A permanent magnet (PM) electric motor comprising: a stator assembly including a stator core and an electrically conductive winding mounted to the stator core;  a rotor assembly adjacent and movable with respect to the stator assembly, the rotor assembly including a rotor shaft, a rotor coaxial with and coupled to the rotor shaft, and a plurality of permanent magnets mounted to the 

the second element half being formed of a second material having a second magnetic permeability value, distinct from the first magnetic permeability value, and including a ferromagnetic material, wherein the flux-shunting element is selectively repositionable to vary a reluctance between the permanent magnets and the rotor at an operating point of the PM electric motor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834